UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 05-6311



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

             versus


LEONEL ROMEO CAZACO, a/k/a Jimmy Fingers,
a/k/a Frank Nisbett, a/k/a James Romeo Nelson,
a/k/a Phil, a/k/a Scott,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (CR-96-66)


Submitted:    July 20, 2005                  Decided:   August 4, 2005


Before WILKINSON, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Leonel Romeo Cazaco, Appellant Pro Se. Stephen Wiley Miller, David
John Novak, OFFICE OF THE UNITED STATES ATTORNEY, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Leonel Romeo Cazaco seeks to appeal the district court’s

order denying relief on his motion filed pursuant to Fed. R. Civ.

P. 60(b), seeking reconsideration of the denial of his 28 U.S.C.

§ 2255 (2000) motion.     Because Cazaco’s motion did not assert a

defect in the collateral review process itself, but rather reargued

the merits of his § 2255 motion based on new case law, the district

court concluded that it did not constitute a true Rule 60(b) motion

under our decision in United States v. Winestock, 340 F.3d 200, 207

(4th Cir.), cert. denied, 540 U.S. 995 (2003).        To appeal an order

denying a Rule 60(b) motion in a habeas action, Cazaco must

establish entitlement to a certificate of appealability.                 See

Reid v. Angelone, 369 F.3d 363, 368 (4th Cir. 2004).

          A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”             28

U.S.C. § 2253(c)(2) (2000).     A prisoner satisfies this standard by

demonstrating    that   reasonable   jurists      would   find    that   his

constitutional   claims   are   debatable   and    that   any    dispositive

procedural rulings by the district court are also debatable or

wrong.   See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).        We have independently reviewed the

record and conclude that Cazaco has not made the requisite showing.




                                 - 2 -
Accordingly, we deny a certificate of appealability and dismiss the

appeal.

            To the extent that Cazaco’s notice of appeal and informal

brief could be construed as a motion for authorization to file a

successive   §   2255    motion,      we   deny   such   authorization.       See

Winestock, 340 F.3d at 208. We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before     the   court    and    argument   would   not    aid   the

decisional process.

                                                                       DISMISSED




                                      - 3 -